DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10 June 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Most of the foreign documents and NPLs listed have not been provided.  The IDS has been placed in the application file, but the information referred to therein that is struckthrough has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Navarro et al. (U.S. Pub. No. 2014/0277104 A1; cited in the IDS filed 10 June 2021; hereinafter known as “Rodriguez-Navarro”), in view of Bergs et al. (U.S. Pub. No. 2013/0158523 A1; cited in the IDS filed 10 June 2021; hereinafter known as “Bergs”).
Regarding claim 73, Rodriguez-Navarro discloses a method for performing a surgical procedure (Abstract; Figs. 5A-D), comprising: grasping tissue in a grasper 200 ([0004]; [0019]; [0078]); magnetically attracting the grasper to a control element 500 across an abdominal wall ([0016]-[0018]; [0078]-[0079]); and repositioning the grasped tissue by manipulating a magnetic element of the control element ([0078]-[0079]).  Rodriguez-Navarro fails to expressly disclose that the manipulating the magnetic element comprises rotating the magnetic element relative to the control element.  Bergs discloses a similar method for performing a surgical procedure (Abstract) comprising a control element 34 that is configured to magnetically position a device 38 across an abdominal wall 22 ([0034]-[0036]; [0038]-[0039]]), wherein the device is repositioned by rotating a magnetic element 204 relative to the control element in order to correspondingly rotate the device to a desired angle without contacting the device ([0050]-[0051]; [0056]; [0058]-[0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rodriguez-Navarro with such a control element and by rotating the magnetic element relative to the control element, as taught by Bergs, in order to correspondingly rotate the grasper (and grasped tissue) to a desired angle without contacting the grasper.
Regarding claim 74, the combination of Rodriguez-Navarro and Bergs discloses the invention as claimed, see rejection supra, and Bergs further discloses that the control element remains stationary relative to the abdominal wall while rotating the magnetic element (Fig. 6; [0058]-[0059]; the magnetic element rotates but the platform does not move relative to the abdominal wall).
Regarding claims 75 and 76, the combination of Rodriguez-Navarro and Bergs discloses the invention as claimed, see rejection supra, and Bergs further discloses aligning a longitudinal axis of the grasper substantially transverse and substantially parallel to a longitudinal axis of the control element by rotating the magnetic element relative to the control element ([0051]; [0056]; [0059]; [0069]; the grasper may be rotated about its rotational axis by rotating the magnetic element about its rotational axis).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,905,511.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent include all of the method steps recited by the present claims such that they do not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791